J-S36008-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
               v.                         :
                                          :
                                          :
 RAYTI MYERS,                             :
                                          :
                     Appellant.           :   No. 1955 EDA 2017


                  Appeal from the PCRA Order, June 16, 2017,
             in the Court of Common Pleas of Philadelphia County,
             Criminal Division at No(s): CP-51-CR-0011665-2008.


BEFORE: GANTMAN, P.J., DUBOW, J., and KUNSELMAN, J.

MEMORANDUM BY KUNSELMAN, J.:                  FILED SEPTEMBER 12, 2018

      Ryati Myers appeals from the order denying his amended petition for

relief pursuant to the Post-Conviction Relief Act (42 Pa.C.S.A. §§ 9541-9546).

That petition attacked Myers’ prior convictions of attempted murder and other

related offenses. We affirm the PCRA court’s denial.

      All of Myers’ issues asserted that his counsel was ineffective.     The

learned PCRA judge, the Honorable Glenn B. Bronson – who was also the trial

judge in the underlying criminal case and, therefore, observed first-hand the

actions of Myers’ trial counsel – authored a detailed, well-reasoned 1925(a)

Opinion.    In it, Judge Bronson correctly and thoroughly disposed of all six

appellate issues as follows:

                        I. PROCEDURAL BACKGROUND

              On November 17, 2009, defendant Rayti Myers was
           convicted of attempted murder with serious bodily injury
J-S36008-18


       caused (18 Pa.C.S. §§ 901(a), 2502), aggravated assault
       (18 Pa.C.S. § 2702(a)(1)), and criminal conspiracy (18
       Pa.C.S. § 903(a)). On February 17, 2010, the Court
       imposed a sentence of fifteen to thirty years incarceration
       on the charge of attempted murder. N.T. 02/17/2010 at
       30-31. Due to merger, [Myers] was not sentenced on the
       conviction for aggravated assault, and due to the statutory
       prohibition against multiple convictions of inchoate crimes
       (18 Pa.C.S. § 906), [Myers] was not sentenced on the
       conviction for criminal conspiracy. N.T. 2/17/10 at 6. The
       Court denied [Myers’] post -sentence motion on March 26,
       2010. [Myers] subsequently filed an appeal on April 23,
       2010.

          On November 21, 2011, the Superior Court affirmed
       defendant's judgment of sentence. The Supreme Court
       denied allocatur on July 9, 2012. [Myers] then filed a pro
       se petition under the Post -Conviction Relief Act (“PCRA”) on
       June 28, 2013. On March 3, 2017, PCRA counsel filed an
       Amended PCRA Petition (“Amended Petition”) raising
       multiple claims of ineffective assistance of counsel.
       Amended Petition at pp. 6-10. Additionally, the Amended
       Petition requested that [Myers] be awarded credit for time
       served during his pretrial incarceration. Id. at p. 11. On
       June 16, 2017, the Court entered an order dismissing
       [Myers’] Amended Petition.

           [Myers] has now appealed the Court’s dismissal of his
       PCRA Petition, alleging that: 1) trial counsel was ineffective
       for failing to pursue severance; 2) trial counsel was
       ineffective for failing to object to the Court’s admonishment
       of the complainant in front of the jury; 3) trial counsel was
       ineffective for failing to preserve a weight of the evidence
       claim; 4) appellate counsel was ineffective for failing to
       preserve a claim concerning prior bad acts evidence on
       appeal; 5) trial counsel was ineffective for failing to object
       to, and pursue relief, following prosecutorial misconduct
       during closing argument, and appellate counsel was
       ineffective for neglecting the issue on appeal; 6) trial
       counsel was ineffective for failing to object to a special
       interrogatory given to the jury; and 7) the Court erred in
       failing to award time credit for pretrial incarceration.
       Concise Statement of Errors Complained of on Appeal
       (“Statement of Errors”) at ¶¶ 1-7. For the reasons set forth
       below, [Myers’] claims are without merit, and the PCRA

                                   -2-
J-S36008-18


       Court’s order dismissing his PCRA Petition should be
       affirmed.

                       II. FACTUAL BACKGROUND

         The facts of this case were set forth in this Court’s Rule
       1925(a) Opinion filed in [Myers’] direct appeal as follows:

             At trial, the Commonwealth presented the
          testimony     of    complainant   Dana    Treadwell,
          Philadelphia Police Detectives Edward Tolliver,
          Anthony Vega, and Eric Johnson, Philadelphia Police
          Sergeant John Massi, Philadelphia Police Officers
          Steven Ahmie, William Albertus, and Chris Lai,
          Philadelphia Police Fingerprint Examiner Scott
          Copeland, and the mother of co-defendant Andre
          Murray, Dolores Murray.       [Myers] presented no
          testimony. Viewed in the light most favorable to the
          Commonwealth as verdict winner, the evidence
          established the following.

             On May 27, 2008, at about 4:00 p.m., Dana
          Treadwell, his wife, two of his children, and two of his
          step-nieces were walking near the area of 18th and
          Gerritt Streets in Philadelphia when they were nearly
          hit by a “greenish gray” car later described by
          Treadwell as either a 2005 Chevy Malibu or a 2004
          Mitsubishi Gallant. N.T. 11/12/2009 (vol.1) at 15-18,
          66, 69; 11/12/2009 (vol. 2) at 124-125. Treadwell
          then got into a heated argument with [Myers] who
          was driving the car and who Treadwell recognized
          from the neighborhood. N.T. 11/12/2009 (vol. 1) at
          19, 71; 11/12/2009 (vol. 2) at 124-128.             The
          passenger of the car joined the argument and
          Treadwell was told to wait there until they returned.
          N.T. 11/12/2009 (vol. 1) at 66. The car drove away,
          and Treadwell walked his family home.              N.T.
          11/12/2009 (vol. 1) at 19-20, 31, 67.

             After being at his house for about three minutes,
          Treadwell walked to a corner store at 18th and Reed
          Streets, which is one block north of 18th and Gerritt
          Streets. N.T. 11/12/2009 (vol. 1) at 31-32, 67. As
          Treadwell approached that intersection, he looked
          across a vacant lot and saw [Myers] driving the same
          car in his direction. N.T. 11/12/2009 (vol. 1) at 33,

                                   -3-
J-S36008-18


          36, 67. The car eventually pulled over near where
          Treadwell was standing and Treadwell heard [Myers]
          say, “there he goes, get him,” whereupon Murray fired
          several shots at Treadwell. N.T. 11/12/2009 (vol. 1)
          at 36-37, 67; 11/12/2009 (vol. 2) at 84-86.
          Treadwell hid behind a van, but was shot once in the
          elbow before the car drove away. N.T. 11/12/2009
          (vol. 1) at 37, 43, 67.

             After a few minutes, Treadwell ran home and asked
          a neighbor to call the police. N.T. 11/12/2009 (vol.
          1) 44-45, 67-68. The police took Treadwell to the
          hospital where he was treated for a gunshot wound
          and discharged that same night. N.T. 11/12/2009
          (vol.1) at 45-49; 11/13/2009 (vol.1) at 24.
          Treadwell’s gunshot wound required surgery and left
          Treadwell unable to perform his job as a trash
          collector for several months. N.T. 11/12/2009 (vol.
          1) at 109-110; 11/12/2009 (vol. 2) at 38-39.

       Trial Court Opinion, filed 8/31/10 at pp. 2-3.

                             III. DISCUSSION

          An appellate court’s review of a PCRA court’s grant or
       denial of relief “is limited to determining whether the court’s
       findings are supported by the record and the court’s order
       is otherwise free of legal error.”        Commonwealth v.
       Yager, 685 A.2d 1000, 1003 (Pa. Super. 1996) (citing
       Commonwealth v. Legg, 669 A.2d 389, 391 (Pa. Super.
       1995)). The reviewing court “will not disturb findings that
       are supported by the record." Id.

                A. Ineffective Assistance of Counsel

          The majority of [Myers’] claims pertain to the alleged
       ineffective assistance of counsel. Under Pennsylvania law,
       counsel is presumed effective and the burden to prove
       otherwise lies with the petitioner. Commonwealth v.
       Basemore, 744 A.2d 717, 728 (Pa. 2000), n.10 (citing
       Commonwealth v. Copenhefer, 719 A.2d 242, 250 (Pa.
       1998)). To obtain collateral relief based on the ineffective
       assistance of counsel, a petitioner must show that counsel’s
       representation fell below accepted standards of advocacy
       and that as a result thereof, the petitioner was prejudiced.
       Strickland v. Washington, 466 U.S. 668, 694 (1984). In

                                    -4-
J-S36008-18


       Pennsylvania, the Strickland standard is interpreted as
       requiring proof that:      (1) the claim underlying the
       ineffectiveness claim had arguable merit; (2) counsel's
       actions lacked any reasonable basis; and (3) the
       ineffectiveness of counsel caused the petitioner prejudice.
       Commonwealth v. Miller, 987 A.2d 638, 648 (Pa. 2009);
       Commonwealth v. Pierce, 527 A.2d 973, 974-75 (Pa.
       1987). To satisfy the third prong of the test, the petitioner
       must prove that, but for counsel’s error, there is a
       reasonable probability that the outcome of the proceeding
       would have been different. Commonwealth v. Sneed,
       899 A.2d 1067, 1084 (Pa. 2006) (citing Strickland, 466
       U.S. at 694). If the PCRA court determines that any one of
       the three prongs cannot be met, then the court need not
       hold an evidentiary hearing, as such a hearing would serve
       no purpose. Commonwealth v. Jones, 942 A.2d 903, 906
       (Pa. Super. 2008), app. denied, 956 A 2d 433 (Pa. 2008).

          1. Failure to Pursue Severance

           [Myers] first alleges that trial counsel was ineffective “for
       failing to pursue severance.” Statement of Errors at ¶ 1.
       This claim is without merit.

           The Pennsylvania Rules of Criminal Procedure provide
       that “defendants charged in separate indictments or
       informations may be tried together if they are alleged to
       have participated in the same act or transaction or in the
       same series of acts or transactions constituting an offense
       or offenses.” Pa.R.Crim.P. 582(A)(2). The Rules further
       provide that “the court may order separate trials of
       defendants, if it appears any party may be prejudiced by
       defendants being tried together.”        Pa.R.Crim.P. 583.
       However, “it is well established that the law favors a joint
       trial   when       criminal   conspiracy    is    charged.”
       Commonwealth v. Serrano, 61 A.3d 279, 285 (Pa. Super.
       2013) (quoting Commonwealth v. Colon, 846 A.2d 747,
       753-754 (Pa. Super. 2004)). Here, both defendants were
       charged with conspiring to murder complainant Treadwell,
       and were alleged to have acted together to retrieve a
       weapon, and then find and shoot Treadwell following an
       argument.      Accordingly, the defendants were properly
       joined for trial under Rule 582.




                                     -5-
J-S36008-18


          In his PCRA petition, [Myers] contends that trial counsel
       should have moved for severance because the joint trial
       prejudiced [him] in two ways. First, [Myers] alleges that he
       was prejudiced by testimony from a detective that the arrest
       warrant for co-defendant Murray was premised upon
       information from a confidential source implicating both
       defendants. According to [Myers], this violated his rights
       under the Confrontation Clause. Amended Petition at p. 6.
       However, upon [his] objection to the testimony, the Court
       sustained the objection and instructed the jury to disregard
       the portion of the detective’s testimony implicating [Myers].
       N.T. 11/13/09 (vol. 2) at 57. In addition, the Court gave a
       limiting instruction, so it would be clear that the evidence
       was not to be considered in any manner against [Myers]:

          You can consider that one issue only simply for the
          thoroughness of the investigation and why he
          terminated his investigation when he did with respect
          to Defendant Murray. That’s the only purpose for
          which it's permitted to come into evidence and for no
          other purpose. There’s no relevance at all to Mr.
          Myers because that wasn’t raised as to him.

       Id. at 57-58.

          Moreover, [Myers] raised in his direct appeal the related
       claim that the trial court erred in allowing the jury to hear
       the detective’s testimony regarding the informant. The
       Superior Court, relying upon the trial court’s opinion, upheld
       the ruling that the above curative instruction was sufficient
       to avoid any unfair prejudice to [Myers]. Superior Court
       Opinion filed November 21, 2011 at pp. 6-7 (citing to Trial
       Court Opinion filed August 31, 2010, at pp. 13-14). Trial
       counsel cannot be faulted for failing to file a severance
       motion based on the potential admission of evidence that
       both the trial court and Superior Court found to not be
       prejudicial.

          Second, [Myers] claims he was prejudiced because co-
       defendant Murray’s “actions were attributed to the
       Petitioner, a situation that was exacerbated when the ADA
       violated an agreement not to use the word ‘gang’ during
       testimony and then again during closing arguments.”
       Amended Petition at pp. 6-7. This claim is [meritless]. Trial
       counsel could not have premised a severance motion on


                                   -6-
J-S36008-18


       prosecutorial misconduct that had yet to occur. Moreover,
       the claim that the prosecutor committed misconduct based
       on references to the term “gang” was raised on [Myers’]
       direct appeal and rejected by both the trial court and the
       Superior Court. Trial Court Opinion filed August 31, 2010,
       at pp. 10-13; Superior Court Opinion filed November 21,
       2011 at p. 56 (relying on trial court's opinion).

          In addition, the evidence of [his] participation in a gang
       would have been relevant and admissible whether [Myers]
       was tried jointly with co-defendant Murray or separately.
       Even in a separate trial, the Commonwealth still was
       required to prove that [Myers] was guilty of conspiring with
       Murray to kill Treadwell. It is well-established that evidence
       of a defendant’s gang activity is admissible to establish a
       conspiracy. See Commonwealth v. Gwaltney, 442 A.2d
       236, 241 (Pa, 1982) (“evidence of the gang activity is highly
       probative of whether a conspiracy existed”). Additionally,
       evidence of gang activity may be offered to “explain the
       conduct of a Commonwealth witness,” such as Treadwell,
       who at the trial, completely recanted his prior statements
       and     testimony      incriminating       the     defendants.
       Commonwealth v. Brewington, 740 A.2d 247, 251 (Pa.
       Super. 1999).

          Accordingly, there were no valid grounds for trial counsel
       to move for severance. For that reason, he could not have
       been ineffective for failing to do so.

         2. Failure to Object to Court Admonishment of the
       Complainant

           [Myers] next alleges that trial counsel was ineffective for
       failing “to object to the Court’s admonishment of the
       complainant in front of the jury,” which denied him the right
       to a fair and impartial jury. Statement of Errors at ¶ 2. This
       claim is premised upon statements that the undersigned
       trial judge made to Treadwell during his testimony, including
       a direction that Treadwell give truthful answers. The claim
       that the Court erred by making prejudicial comments to
       Treadwell during his testimony was raised by [Myers] in his
       direct appeal. In this Court’s opinion regarding that appeal,
       the Court analyzed each allegedly improper comment. Trial
       Court Opinion filed August 31, 2010, at pp. 7-10. For the
       reasons there stated, all remarks made by the Court were


                                    -7-
J-S36008-18


          entirely proper. Id. Trial counsel cannot be faulted for
          failing to object to questioning by the Court that was
          completely permissible.

              3. Failure to Preserve Weight of the Evidence Claim

              [Myers] alleges that trial counsel was ineffective for
          failing “to preserve the argument that the greater weight of
          the evidence was against the Commonwealth, where the
          complainant completely recanted and gave an exonerating
          account of the shooting.” Statement of Errors at ¶ 3. While
          it is true that trial counsel failed to preserve the weight
          claim, this Court still addressed the issue in its opinion on
          [Myers’] direct appeal.1 Trial Court Opinion filed August 31,
          2010, at pp. 4-6. For the reasons there stated, there was
          compelling evidence adduced at trial of [his] guilt, and the
          verdict plainly did not shock this Court’s sense of justice.
          Because any motion before the trial court for a new trial
          based on the weight of the evidence would have been
          properly denied, [Myers] was not prejudiced by counsel's
          failure to file such motion. No relief is due.

              4. Failure to Preserve Issue of Prior Bad Acts

              [Myers] alleges that appellate counsel was ineffective for
          failing “to preserve the issue of prior bad acts evidence on
          appeal.” Statement of Errors at ¶ 4. In particular, [Myers]
          claims that appellate counsel neglected to argue on appeal
          that the Court improperly admitted evidence of [his]
          membership in a gang, and the reputation of that gang for
          criminal activity. Amended Petition at pp. 8-9.

              [Myers’] claim that the Court erred in admitting evidence
          of his gang membership was raised . . . in his Statement of
          Errors regarding his direct appeal. While appellate counsel
          elected not to present that issue to the Superior Court, the
          trial court addressed the issue in its opinion. Trial Court
          Opinion filed August 31, 2010, at pp. 10-13. For the reasons
          stated there, the claim is meritless. Id. Since appellate

____________________________________________


          1 Although the weight claim was not preserved, appellate
          counsel included it as a grounds for relief in his Rule 1925(b)
          statement.


                                           -8-
J-S36008-18


       counsel cannot be faulted for failing to raise a meritless
       claim, no relief is due.

          5. Failure to Object       and   Pursue   Relief   Following
       Prosecutorial Misconduct

          [Myers] claims that trial counsel was ineffective for failing
       “to object to and pursue relief (including mistrial) from the
       prosecutor’s statement in closing that the jury should ‘send
       a message’ to these two individuals and to whomever were
       helping them in messing with the complainant afterwards
       that this would not be condoned in the city” and that
       appellate counsel was ineffective for not raising this claim
       on appeal. Statement of Errors at ¶ 5. This claim is without
       merit.

           “It is well-established that comments by a prosecutor
       constitute reversible error only where their unavoidable
       effect is to prejudice the jury, forming in the jurors’ minds
       a fixed bias and hostility toward the defendant, such that
       they could not weigh the evidence objectively and render a
       fair verdict.” Commonwealth v. Arrington, 86 A.3d 831,
       853 (Pa. 2014) (quoting Commonwealth v. Bryant, 67
       A.3d 716, 727 (Pa. 2013)). As our courts have repeatedly
       stated, “prosecutorial misconduct will not be found where
       comments were based on the evidence or proper inferences
       therefrom or were only oratorical flair.” Commonwealth
       v. Judy, 978 A.2d 1015, 1020 (Pa. Super. 2009) (quoting
       Commonwealth v. Chmiel, 889 A.2d 501, 544 (Pa.
       2005)).

          It is true that it is generally not proper for a prosecutor
       to argue that the jury should convict a defendant to “send a
       message” to the community. See Commonwealth v.
       Patton, 985 A.2d 1283, 1287 (Pa. 2009).              However,
       “prosecutorial remarks encouraging a jury to ‘send a
       message’ to the defendant, rather than the community or
       criminal justice system, do not invite consideration of
       extraneous matters and are not misconduct.” Id. at 1288
       (citing Commonwealth v. Peterkin, 649 A.2d 121, 129
       (Pa. 1994)).

          Here, the “send a message” argument, in context, was
       as follows:



                                    -9-
J-S36008-18


          I want you to send a message to these two individuals
          and whomever were helping them in messing with
          Dana Treadwell afterwards that this would not be
          condoned in the city, that – send a message to these
          two people that this cannot happen. This behavior is
          not to be tolerated. You cannot shoot somebody and
          then afterwards you cannot come back into the
          courtroom after trying to solve your problems on the
          street and tell, hey, we handled it out there. We are
          going to walk away scot-free. That’s not the message
          to send these two. The message is, this will not be
          tolerated.

       N.T. 11/16/09 (vol. 2) 68-69. From this record, it is clear
       that the prosecutor was urging the jury to “send a message”
       to [Myers] and Andre Murray, his co-defendant.          The
       prosecutor never asked the jury to send a message to the
       community at large.

          However, [Myers] is correct that there was a momentary
       reference in the prosecutor’s “send a message” argument to
       “whomever was helping” [Myers and Murray]. To the extent
       that this argument urged the jury to base its decision on the
       effect of the verdict on individuals other than the
       defendants, it was not proper.        However, the single
       reference to [Myers and Murray’s] uncharged accomplices
       could not have prejudiced [Myers], in light of the repeated
       references in the “send a message” argument to [Myers]
       and . . . Murray (“send a message to these two individuals,”
       “send a message to these two people,” “that’s not the
       message to send these two.” (emphasis added)).

          Moreover, lest the jury be at all improperly influenced by
       the “send a message” reference, the Court instructed the
       jury immediately after the closings to not base its verdict on
       any general comments about crime in the area where the
       shooting occurred or the community in general, and to
       disregard any arguments based on those factors. Id. at 85.
       This ensured that the “send a message” comment would not
       prejudice [Myers]. No relief is due.

          6. Failure to Object to Special Interrogatory

           [He] next argues that trial counsel was ineffective for
       failing “to object to the special interrogatory given to the


                                   - 10 -
J-S36008-18


       jury in this case.” Statement of Errors at ¶ 6. The
       challenged interrogatory reads, in its entirety, as follows:

          If, and only if, you find the defendant, Rayti Meyers,
          guilty of attempted murder, then you must answer the
          following question:

          1. Does the evidence establish, beyond a reasonable
             doubt, that defendant Rayti Myers’s attempt to
             murder Dana Treadwell caused serious bodily
             injury to Dana Treadwell?

           [Myers] argues that all special interrogatories are
       unlawful, and that the interrogatory used in this case was
       inflammatory and prejudicial. Amended Petition at p. 10.
       This argument is without merit.

          The Crimes Code provides that the maximum sentence
       for attempted murder depends upon whether the victim
       sustained serious bodily injury. If the victim did not sustain
       serious bodily injury, the maximum sentence is 20 years in
       prison. If the victim did sustain such injury, the maximum
       sentence is increased to 40 years. 18 Pa.C.S. § 1102(c).
       Because “any fact that increases the penalty for a crime
       beyond the prescribed statutory maximum must be
       submitted to a jury, and proved beyond a reasonable
       doubt,” the jury must decide whether an attempted murder
       victim sustained serious bodily injury whenever a defendant
       is convicted of attempted murder. Apprendi v. New
       Jersey, 530 U.S. 466, 490 (2000). Accordingly, the Court
       submitted the interrogatory to the jury to comply with
       Apprendi.

          [Myers] cites several cases for the proposition that juror
       interrogatories in criminal cases are never allowed.
       Amended Petition at p. 10. However, none of those cases
       barred the use of an interrogatory where, as here, an
       interrogatory was required to comply with Apprendi, and
       where there was no statutory provision requiring that the
       issue covered by the interrogatory be decided by the judge.
       See Commonwealth v. Hopkins, 117 A.3d 247, 268 n.4
       (Pa. 2015) (use of interrogatories would not render
       constitutional the mandatory sentencing statute for selling
       drugs in school zones, where the statute provided that the
       judge was to make the decision at sentencing);
       Commonwealth v. Jacobs, 39 A.3d 977, 986-987 (Pa.

                                   - 11 -
J-S36008-18


        2012) (plurality) (absence of interrogatories specifying the
        object of a conspiracy irrelevant to determination of whether
        convictions for attempted escape and conspiracy to commit
        escape are prohibited by the bar of multiple convictions for
        inchoate offenses); Commonwealth v. Samuel, 961 A.2d
        57, 64-65 (Pa. 2008) (use of interrogatories not proper to
        determine whether burglary was a crime of violence under
        the two strikes statute, which required that the issue be
        decided by the judge at sentencing); Commonwealth v.
        Campana, 304 A.2d 432, 437-438 & n.27 (Pa. 1973)
        (plurality) (use of interrogatories not helpful to determine
        the applicability of the doctrine of collateral estoppel),
        vacated on other grounds, 414 U.S. 808 (1973).

           Furthermore, [Myers] suffered no prejudice from this
        interrogatory. By its clear terms, the jury was directed to
        not even consider the interrogatory unless it first convicted
        [him] of attempted murder. The Court reinforced this
        directive in its jury charge. N.T. 11/16/2009 (vol. 2) at 127-
        128 (“If and only if you find a defendant guilty of attempted
        murder do you need to get to this. If you find a particular
        defendant not guilty of attempted murder, don’t answer the
        question.”). No relief is due.

                 *           *               *        *

                              IV. CONCLUSION

          For the foregoing reasons, the Court's order dismissing
        [Myers’] PCRA Petition should be affirmed.

PCRA Court Opinion, 9/19/17, 1-12 (emphasis in original; some punctuation

omitted).

     We now adopt the Opinion of the Court of Common Pleas of Philadelphia

County as our own. For all of the above reasons, we agree with the PCRA

judge that his order denying Myers’ PCRA petition should be and, therefore, is

     Affirmed.




                                    - 12 -
J-S36008-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/12/18




                          - 13 -